Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 16, 2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pelak (2002/0177103) in view of Pelak (5,556,280)
Pelak ‘103 teaches with respect to claim 1, an assembly comprising an anchoring element 32/26 having a circumferential groove 40 and an outer surface (see fig. 1 which shows an outer surface of the anchoring element, which includes the surface exposed), and a cap 38 for attachment of a dental prosthesis onto the anchoring element, the cap 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Pelak ‘280 teaches an assembly comprising an anchoring element 66 having a circumferential groove (see fig. 3 such that the groove is enlarged portion of the neck 74) and a cap 90, the cap having a conical end portion 54 and a projection 94 that is directed radially inward, the cap having an upper region lined with a resiliently elastic deformable material 68 above the projection (the projection being 94 such that the majority of the single piece matrix is above the projection, col. 6, ll. 40-45, see col. 6, ll. 4-5 and col. 7, ll. 22-27 and claim 12 regarding the resiliency of the single piece matrix) for retaining the element on the anchoring element (col. 5, ll. 45-50, claim 1). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify Pelak ‘103 with the single piece matrix lining an upper region of a cap as discussed above in detail above as taught by Pelak ‘280 in order to provide a cushioning effect to dissipate the force under occlusal function to help avoid the problem of a totally rigid connection (see col. 7, ll. 90-34, claim 12 of Pelak ‘280). 
With respect to claim 3, Pelak ‘103 teaches the invention as substantially claimed and discussed above, however, does not specifically teach the matrix is made of plastic.
Pelak ‘280 teaches the assembly as discussed above in detail and further teaches the matrix is made of a plastic (col. 7, ll. 27-30). It would have been obvious to 
With respect to claim 5, Pelak ‘103 further teaches the outside of the cap is configured in the form of a bollard (see fig. 1, such that it is in the form of a short thick post as defined by bollard).
With respect to claim 6, Pelak ‘103 further teaches wherein the cap has rotation symmetry along an axial direction (see fig. 1).
With respect to claim 7, Pelak ‘103 further teaches wherein the projection that is directed radially inward and the circumferential groove are adapted to a pull-off force with regard to their dimensions (see pars. 15, 19, abstract). It is noted that the prior art teaches the invention as claimed including the cap for providing a secure fit on an anchoring element and allowing for the removal of it from the anchoring element, therefore the projection is adapted to function as claimed with respect to the groove on the anchoring element). 
With respect to claim 8, Pelak ‘103 further teaches wherein the cap is produced from metal (par. 21).
With respect to claim 9, Pelak ‘103 further teaches wherein the anchoring element is part of an implant (see fig. 1).
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed July 16, 2021 have been fully considered but they are not persuasive. The applicant argues that the prior art of Pelak ‘103 does not teach the single piece matrix lining an upper region of the cap, however, the prior art of Pelak ‘280 has been cited to teach the claimed limitations, therefore, the applicant’s arguments are moot. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEIDI MARIE EIDE whose telephone number is (571)270-3081.  The examiner can normally be reached on Mon-Fri 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        7/28/2021